Citation Nr: 0706397	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  95-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Revision of the amount of disability severance pay to be 
recouped.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from June 1962 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Previously the issues of entitlement to an effective date 
earlier than May 1, 1993, for a 30 percent evaluation for 
schizophrenic reaction and for initiation of recoupment of 
disability severance pay were also before the Board.  
Following the Board's April 1998 remand an effective date of 
January 1, 1973, for a 30 percent evaluation for 
schizophrenia was awarded, and an effective date of January 
1, 1973, for initiation of recoupment of disability severance 
pay was awarded.  Therefore, these issues are no longer for 
consideration.  

In April 1998, and again in March 2004, the Board remanded 
this claim to the RO for development.  While the case was in 
remand status, the RO adjusted the amount of disability pay 
to be recouped from $9,264.00 to $8, 682.00, and the veteran 
was issued a payment of $582.00.  The veteran indicated in 
December 2006 that he was not satisfied with the adjustment.  
The case has been returned to the Board and is ready for 
further review.  



FINDINGS OF FACT

1.  The veteran was placed on the Temporary Disability 
Retired List (TDRL) due to nervous problems in February 1970. 

2.  The veteran was granted service connection for a 
psychiatric disorder in April 1970, and a 30 percent 
evaluation was assigned; he was informed of the decision that 
same month, and he did not elect to waive retired pay.  

3.  The veteran received severance pay in the estimated 
amount of $8,682.00 in December 1972.  

4.  In April 1993, the veteran informed VA that his severance 
pay was approximately $6,000.00, that by this time it should 
have been recouped, and that he wished to begin receiving 
disability compensation. 

5.  In September 1994, the RO notified the veteran of his 
award for his service-connected disability and informed him 
that VA was with holding severance pay of $9,264.00. 

6.  In 2006, VA sent the veteran a payment of $582.00 to 
compensate for the corrected severance pay amount of 
$8,682.00.  


CONCLUSION OF LAW

The recoupment of separation pay by withholding the veteran's 
VA disability compensation in the amount of $8, 682.00 is 
proper, and revision is not required.  10 U.S.C.A. § 1174 
(West 2002); 38 C.F.R. § 3.700 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The amount of disability severance pay received shall be 
deducted from any compensation for the same disability to 
which the former member of the armed forces or his dependents 
become entitled under any law administered by the VA. 10 
U.S.C.A. § 1212 (West 2002).

The recoupment of the veteran's severance pay from his VA 
disability compensation is required by Congress at 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of her receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
she is entitled under the law administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.  This statute is implemented 
by regulation in 38 C.F.R. § 3.700(a)(3).  

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  An 
opinion of the VA General Counsel, VAOGCPREC 14-92, concluded 
that, "[i]n accordance with the provisions of 10 U.S.C. § 
1174 and 38 C.F.R. § 3.700, VA disability compensation should 
be offset to recoup the amount of special separation benefits 
received by a former member of the armed forces." See also 
VAOGCPREC 12-96.

In April 1993, the veteran informed VA that his severance pay 
was approximately $6,000.00, and that should have been 
recouped so that he could begin disability compensation from 
VA.  His argument on appeal is that the amount determined by 
VA regarding his severance pay is incorrect.  

The record shows that the veteran was placed on the Temporary 
Disability Retired List (TDRL) due to nervous problems in 
February 1970.  He was granted service connection for a 
psychiatric disorder in April 1970, and a 30 percent 
evaluation was assigned; he was informed of the decision that 
same month.  He did not elect to waive retirement pay.  He 
was removed from TDRL in 1972 and issued severance pay.  

Documentation dated in November 1993 from the Defense Finance 
and Accounting Service (DFAS) reveals that the veteran was 
discharged from TDRL in November 1972 and received an 
estimated amount of $9264.00 severance pay.  It was noted 
that since his retired pay records were not available, this 
amount was an estimate.  In a January 1994 statement from 
DFAS it was noted that as to their records the veteran is not 
now nor has ever been on the retired/retainer rolls of the US 
Air Force or Navy and receives no retired/retainer pay.  In 
September 1994, the RO notified the veteran that VA was with 
holding severance pay of $9,264.00, the estimated amount 
tabulated by DFAS.  The NPRC informed VA in February 1996 
that the veteran's pay record was not available.  In a July 
2006 letter the DFAS informed VA that the estimated gross 
amount of severance pay a person who would have been entitled 
to in the same circumstances as the veteran, i.e., an Air 
Force sergeant, E-4 with  30 percent disability removed from 
TDRL and discharged with entitlement to disability severance 
pay on December 7, 1972 was $8,682.00.  In an October 4, 2006 
memorandum, it was noted that Internal Revenue Service 
records for the veteran for 1972 were not available.  The RO 
subsequently forwarded a payment of $582.00 to the veteran to 
compensate for the corrected severance pay amount of 
$8,682.00.  

Notwithstanding the veteran's assertions that he received an 
amount less than the $8,682.00 severance pay, he has offered 
no documentation to support his contentions.  The evidence 
indicates that the estimate of $8,682.00 for his severance 
pay was compiled from the best evidence available, and is 
considered factually accurate in the absence of evidence to 
the contrary.  When the law is clear, as in this case, there 
is no other option but to apply the plain meaning of the 
statute, which is that recoupment is required in the amount 
calculated.  The recoupment of the severance pay that the 
veteran received when discharged from service, by withholding 
in monthly allotments payments of disability compensation 
benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. 
§ 3.700(a)(5)(i).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A notice letter was sent to the veteran initially in January 
2001; however this letter did not address the issue on 
appeal.  In April 2003, another notice letter was sent to the 
veteran which listed the issue on appeal, but did not offer 
specifics regarding this issue.  In May 2006, the veteran 
received a proper notice letter which complied with 
Quartuccio.

The notice was not sent prior to the initial denial.  
However, notice was subsequently sent prior to final 
certification to the Board.  The United States Court of 
Appeals for Veterans Claims (Court) acknowledged in Pelegrini 
at 120 that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received.  The 
Board finds that the present adjudication of the issues will 
not result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
March 2006.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran to the 
extent possible, by obtaining the veteran's service medical 
and personnel records.  The RO also made several unsuccessful 
requests to the DFAS for verification of his severance pay as 
well as contacting the NPRS and the Internal Revenue service 
without success.  In addition, the veteran has not identified 
any records which could be pertinent to his claim that have 
not been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

The recoupment of separation pay by withholding VA disability 
compensation in the amount of $8,682.00 is proper.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


